﻿I am deeply conscious of the privilege I have today of addressing the forty-second session of the General Assembly and welcome this opportunity to bring to the Assembly the greetings of the Government and people of Pakistan, a country whose faith in the United Nations has never faltered and whose commitment to the purposes and principles of its Charter has never wavered. I have the honour of reaffirming that faith and renewing that commitment from this rostrum·
I have great pleasure in extending to you, Mr. President, our warm felicitations on your election to the presidency of this important session of the General Assembly* You represent a country with which Pakistan has excellent relations. The exemplary progress achieved by the German Democratic Republic in all fields of national endeavour is a tribute to the quality and dedication of its leadership and the industry of its gifted people. We feel confident that with your great experience and diplomatic skills you will successfully guide the deliberations of this session of the General Assembly.
I should also like to congratulate our brother, Mr. Humayun Rasheed Choudhury the Foreign Minister of Bangladesh, on the distinction with which he presided over the last session of the General Assembly. His outstanding performance was a legitimate source of pride for the Government and people of Bangladesh and, indeed, for Pakistan, which nourishes abiding goodwill and affection for Bangladesh.
It gives me special pleasure to avail myself of this opportunity of expressing to the Secretary-General, Mr. Javier Perez de Cuellar, my profound admiration for the sagacious manner in which he steered the United Nations through times most testing for the Organization and its Member States. We has just returned from a difficult mission to two countries locked in a tragic fratricidal conflict. We are conscious of the strains which his awesome responsibilities impose upon him and assure him of our fullest co-operation and maximum support in the fulfilment of the stupendous task before him.
Pakistan is a young country, but it is steeped in history and heir to a proud tradition. It embodies the hopes and aspirations of 100 million people who carved out a national home for themselves after immense sacrifices. In their march towards freedom, independence and a democratic system of government the people of Pakistan have waged a long and hard struggle. I am deeply conscious of the honour of speaking for such a country as the Prime Minister of its elected Government.
Pakistan was born in a hostile environment. It faced internal difficulties and external dangers of a magnitude such as might have smothered it in its infancy. The inherent strength of the ideology on which it was founded, the faith and dedication of the people and the example of its founding father Quaid-e-Azam Mohammad Ali Jinnah, ensured its survival and steered it safely through the most difficult period of its existence.
Democratic institutions are shaped by a nation's political and cultural ethos, in Pakistan the democratic process has been deeply influenced and enriched by the pervasive egalitarian spirit of Islam.
We are not only resolved to consolidate and strengthen the democratic process  it is out endeavour to free our people from the spectre of want, hunger and deprivation. Last year I initiated a five-point programme of socio-economic reforms encompassing bold and determined action to promote literacy, provide shelter to the homeless and eradicate inequality, rural backwardness and poverty. We hope to be able to achieve the broad objectives of this programme within the next three years. Last month we celebrated the fortieth anniversary of Pakistan's birth. The day after we achieved independence our founder, Quaid-e-Azam, proclaimed the following goals of our foreign policy;
"We want to live peacefully and maintain cordial and friendly relations without immediate neighbours and with the world at large. We have no aggressive designs against anyone. We stand by the United Nations Charter and will gladly make our full contribution to the peace and prosperity of the world." 
Our commitment to the ideals of the United Nations is embodied in our approach to every global and regional issue. Born to freedom by the exercise of the right of self-determination, Pakistan joined the battle against colonialism from its very infancy. We cannot forget those who have yet to win freedom. To them I pledge Pakistan's unflinching support in their struggle to achieve national independence and sovereignty.
The tragedy of Palestine is ever fresh in our minds. We share the pains and anguish of generation after generation of Palestinians who have been banished from their homeland and condemned to a desperate existence- This year in particular has a unique significance for the Palestinian people. Seventy years ago, the Balfour Declaration sowed the seeds of the Palestinian problem. Forty years ago the Palestinian homeland was forcibly rent asunder. Twenty years ago the remaining territory of Palestine was occupied by Israel.
A peace settlement in the Middle East will be durable only if it is just and comprehensive; if it brings about Israel's withdrawal from all the occupied Arab territories, including the Holy City of Al-Quds-al-Sharif; and if it enables the Palestinian people to exercise their right to self-determination and statehood in their homeland.
It is my fervent hope that a consensus will soon be achieved to convene an international conference to negotiate a comprehensive settlement in the Middle East. The Palestine Liberation Organization, the sole and legitimate representative of the Palestinian people, must be enabled to participate on an equal footing in that conference.
Apartheid is a cruel and perverse creed, repugnant to the laws of God and a crime against the laws of nations. Many nations, including my own, maintain a stringent and comprehensive boycott of the racist regime in Pretoria. We appeal to the international community to agree to the imposition of mandatory sanctions against the perpetrators of apartheid.
The hour of decision is fast approaching. The oppressed people of South Africa have risen to defend their dignity. They have been subjected to untold misery and undergone great sacrifices. Common humanity entitles them to the political and material support of the world community. Pakistan will stand by the embattled people of South Africa until the pernicious system of apartheid has been dismantled and racial discrimination and domination have been demolished.
I pray that Namibia will soon win its freedom. The demand for implementation of the plan for Namibia's independence, agreed on since 1978, cannot be resisted indefinitely. The right of a people to self-determination cannot be held hostage to global power politics. The freedom of Namibia cannot be made dependent on developments in neighbouring Angola. My Government has extended full recognition to the South West Africa People's Organization (SWAPO) and I assure it of Pakistan's unswerving support in its heroic struggle for liberty and independence.
In Afghanistan foreign military intervention represents an attempt to reverse the tide of history. A country that was historically independent, a founding Member of the United Nations, was overrun eight years ago. Its sovereignty was usurped its land desecrated.
No objective observer can deny that the intervention of the Soviet Union's forces in Afghanistan violated the fundamental principles of the United Nations Charter; that the people of Afghanistan are waging a legitimate struggle for national liberation and self-determination; that the presence of Soviet forces in Afghanistan poses a direct threat to the security and stability of the entire region; and that, unless reversed, this intervention could set a dangerous precedent, giving encouragement to the forces of aggression and to the revival of the era of darkness and domination.
Pakistan has provided shelter and relief to over 3 million refugees from Afghanistan as our Islamic and humanitarian obligation to our neighbours. We could not have carried this burden alone. I should like to express our gratitude to all those who have joined the international effort to bring relief to this, the largest refugee concentration in the world.
The General Assembly has adopted a clear and unambiguous stand. It has called for the immediate and unconditional withdrawal of foreign forces, the restoration of the independent and non-aligned status of Afghanistan, respect for self-determination and the return of the Afghan refugees to their homes in safety and honour. The Islamic Conference, the Movement of Non-Aligned Countries and other international organizations have endorsed those principles. 
After eight years of the war in Afghanistan, it is clear that military force can never suppress the valiant Afghan struggle for national liberation. The situation in Afghanistan can be resolved only through a political settlement. Pakistan has participated constructively in the Geneva proximity talks, under the auspices of the Secretary-General and his Personal Representative, Mr. Diego Cordovez. The comprehensive settlement being negotiated through the Geneva process is virtually complete. The principal missing element is the provision of a time-frame for the withdrawal of the Soviet forces.
The demand for a short time-frame for the withdrawal of foreign troops is based on the decision of this Assembly. It also flows from the purpose and spirit of the settlement under negotiation. Its logic is irrefutable. Once a political settlement is reached under the Geneva Accords the Soviet forces must immediately abandon the military option. The insistence on an extended time-frame for troop withdrawal arouses legitimate suspicion of a lurking desire to pursue the military option to crush the Afghan resistance even after a settlement has been signed.
Nor can the demand for "national reconciliation" be made a pre-condition for the withdrawal of foreign forces from Afghanistan. The Afghan resistance has rejected the proposal, because "national reconciliation" under foreign occupation would, by definition, be hollow and transitory. A people's right to self-determination cannot be exercised freely in the shadow of a foreign army.
The crux of the problem in Afghanistan is the presence of foreign forces. Throughout the history of Afghanistan, divisions among its people have arisen only when imperialist Powers have intervened in its internal affairs. Left to themselves, the Afghan people have always found a way to reconcile their differences. Once foreign forces leave Afghanistan, agreement on its future governance will be speedily achieved. Indeed, a short time—frame for Soviet withdrawal would encourage all the Afghans to reach agreement on the way in which they wish to govern themselves.
Pakistan would welcome the return of normalcy in Afghanistan under any political arrangement acceptable to the Afghan people, including the five million Afghan refugees in Pakistan and Iran, who constitute one third of the population of Afghanistan.
Contrary to our hopes and expectations, the favourable trends evident early in the year appear to have come to a stop. The military operations inside Afghanistan have been intensified. There have been heavy casualties on both sides. The outcome, again, is a stalemate. Refugees from Afghanistan have continued to flow into Pakistan, this year at the rate of 4,000 to 5,000 every month. Pakistan has also been subjected to repeated aerial attacks and a systematic campaign of terrorist bomb explosions in the crowded bazaars of its cities. Hundreds of innocent men, women and children have been killed or maimed.
I may warn those responsible for these crimes that, while we are most anxious to achieve a political settlement, we will not falter in our resolve, nor submit to pressure.
The absence of a positive response from Kabul has stalled the Geneva proximity talks since March this year, then, a few weeks ago, Kabul suddenly asked for a new round of talks. Pakistan promptly agreed and the talks were held from 7 to 10 September. We shared a legitimate international expectation that Kabul would come forward with a reasonable time-frame. I sent the Foreign Minister of Pakistan to Geneva with instructions to respond positively to a genuine offer of a short time-frame for Soviet troop withdrawals.
I must confess I was deeply disappointed by what transpired in Geneva. Kabul's representatives continued to insist on an unreasonable and lengthy period for foreign troop withdrawal. Consequently, the talks proved inconclusive. The conclusion is inescapable that Kabul's initiative for this last round was not motivated by a desire to reach a settlement. Its target was this Assembly, whose members, I am aware, have been deluged with false propaganda about the so-called national reconciliation programme and the imminence of the withdrawal of foreign forces from Afghanistan.
This Assembly, I am confident, will reconfirm its principled position on Afghanistan, By its consistent demand for the immediate withdrawal of foreign forces, the world community has contributed immensely to bringing closer the day when a just and lasting settlement of the conflict in Afghanistan will be achieved. 
The Soviet Union is Pakistan's neighbour. My Government seeks to promote friendly and co-operative relations with the Soviet Union, despite our differences over Afghanistan. From this rostrum, I fervently appeal to General Secretary Gorbachev and the Soviet leadership to help resolve the tragic situation in Afghanistan on the basis of justice and equity. I assure the Soviet leadership of Pakistan's fullest co-operation.
By agreeing to the early withdrawal of its forces the Soviet Union would regain the good will of the Afghan people and earn the gratitude and appreciation of the Members of the United Nations. The withdrawal of Soviet troops would also contribute to the improvement of the global security environment, which is consistent with Mr. Gorbachev's noble vision of a new and peaceful world - a vision which I fully share, and which Pakistan would wish to see translated into reality.
The Kampuchean problem, too, is also the result of foreign military intervention. It is particularly distressing that this iniquity should have been perpetrated by a country which had suffered the long rigour of foreign domination. We urge an early end to the occupation of Kampuchea.
Pakistan cannot be tranquil while the Gulf is in turmoil. The tragic war between the Islamic Republic of Iran and Iraq has entered its eighth year. This war has resulted in a colossal loss of life and caused immense destruction in both countries. Its tensions have already gripped the entire Gulf region.
Since the war began we have made sustained efforts to bring it to an end. During the past tense months we have counselled caution and restraint to all the parties concerned. The growing involvement of the great Powers in the Gulf carries grave portents. The Third Islamic Summit, held in Taif in Saudi Arabia, declared that the security of the Gulf was the responsibility of the States of the Gulf themselves. Observance of this principle can help defuse the current confrontation and rebuild peace in the region. Security Council resolution 598 (1987) contains the elements which can serve to end the war and to ease current tensions. Following the Secretary-General's recent visit to the region, we are today closer than ever before to implementation of the resolution in a manner acceptable to both parties. Pakistan stands ready to assist in this endeavour.
Pakistan is closely linked to the States of South Asia. These countries confront many common challenges, the foremost being that of economic and social development. By establishing the South Asian Association for Regional Co-operation (SAARC) they have acknowledged the value of regional economic co-operation, it is my hope that in the near future they will embark on a joint endeavour to build mutual trust and confidence, to enhance regional security, and to control arms expenditures, on the basis of SAARC1s agreed principles.
Pakistan desires peaceful and co-operative relations with India. We look forward to an early resumption of our dialogue. The conclusion of the non-aggression accord, which has been under negotiation since 1981, would strengthen mutual trust. Pakistan remains committed to a peaceful settlement of the Kashmir question, on the basis of the United Nations resolutions, which will usher in a new era of complete normalization and durable peace, as envisaged in the Simla Agreement.
We share the concern about nuclear proliferation in the South Asian region, where one country has already demonstrated a nuclear capability. Pakistan does not have that capability, nor does it have the desire to develop nuclear weapons. Pakistan does not wish to carry out a nuclear explosion.
Pakistan is prepared to go further and subscribe to a comprehensive test ban in a global, regional or bilateral context. In June this year I proposed to Prime Minister Rajiv Gandhi that Pakistan and India should conclude a bilateral nuclear- test-ban treaty. I look forward to a positive response. The conclusion of such a bilateral test-ban agreement between Pakistan and India would serve to assure each other# and the world, that neither country has any intention of pursuing the nuclear-weapons option.
A regional approach offers the most promising avenue to prevent a nuclear-arras race in South Asia. Pakistan has proposed several equitable and non-discriminatory modalities by which this could be achieved. Our proposals include simultaneous acceptance by India and Pakistan of the Non-Proliferation Treaty or comprehensive International Atomic Energy Agency (IAEA) safeguards; mutual inspection of each other's nuclear facilities; a joint declaration renouncing nuclear weapons; and the creation of a nuclear-weapon-free zone in South Asia. 
Almost all the regional States, and a vast majority of this Assembly, support the objective of a South Asian region free from nuclear weapons. Surely, all legitimate concerns could be reconciled through dialogue and compromise. At least a serious diplomatic endeavour should be made to explore the possibilities of an agreement. For this purpose, I propose that, under the auspices of the United Nations, a conference on nuclear non-proliferation in South Asia should be convened, as soon as possible, with the participation of the regional and other interested States.
The growing nuclear weapons arsenals of the super-Powers pose an ever-present threat to the survival of mankind. We welcome the understanding between the United States and the Soviet Union on intermediate nuclear forces. I hope this will be a precursor of further accords between them to reduce drastically their strategic nuclear missiles and to refrain from extending the arms race to outer space. Their decision to open talks on nuclear testing should lead to the early conclusion of a comprehensive test-ban treaty. In the Geneva Disarmament Conference, a convention to ban chemical weapons is now closer at hand. This must be rapidly finalized.
Among and within nations, extremes of affluence and poverty cannot coexist indefinitely. Economic inequality eventually produces strife and conflict. Injustice breeds inefficiency. This is the primary cause for the multiple economic crises confronting us today. If the world economy slows down, the developing countries will again be the principal victims.
The world's economic difficulties can be overcome only through simultaneous and co-ordinated actions by developed and developing countries, to channel trade surpluses for development, to revive growth in flagging economies and thus overcome debt difficulties; to expand export access to the developing countries and stabilize commodity prices, to regulate currency flows and exchange rates more closely, and to provide emergency relief and assistance to the poorest countries. Pakistan achieved statehood at a time when the hopes of mankind for peace and progress rested heavily on the United Nations, which has emerged as the authentic voice of justice and equity· Its decisions - even those which remain unimplemented — constitute the criteria by which the conduct of States is judged.
The Charter is a precious document. It enshrines a new global ideology, and its principles and purposes re-emphasize the universality and immanence of the timeless virtues proclaimed by great religions and philosophies. The Secretary-General has repeatedly stressed the need for the renewal of our commitment to the Charter. We should heed his words.
On behalf of the people of Pakistan, may I say: We applaud the many accomplishments of the United Nations; we understand the reasons for its shortcomings; and we remain fully committed to its purposes and principles· Now more than ever, we believe that the United Nations is indispensable for mankind's survival and progress.
